Exhibit 10.24

 

Contract of Suretyship of Maximum Amount

No.: Wu Zhong Yin Bao Zi No. 0561113

 

Party A:    MULTI-FINELINE ELECTRONIX (SUZHOU) CO., LTD. Business License No.   
005874 Legal Representative:    Phil Harding Tel:    0512-65638146 Party B:   
BANK OF CHINA LIMITED SUZHOU WUZHONG BRANCH Director:    Liu Li Tel:   
0512-65272848

 

In order to ensure proper performance of the obligations of the debtor under the
principal contracts made or to be made between the debtor MULTI-FINELINE
ELECTRONIX (SUZHOU No. 2) CO., LTD. and the creditor to this contract, the
surety is willing to assume jointly and severally liability of suretyship to the
creditor. Both parties agree to enter into this contract through consultation
based on equality. Unless otherwise specified in this contract, the terms in
this contract shall be defined according to the principal contract.

 

Article 1 Primary Contract

 

The principal contract for this contract refers to the “Agreement on Amount of
Credit Line” Wu Zhong Yin Shou Zi No. 0561113 concluded by the debtor and the
creditor on January 25, 2006 as well as any single service agreement made
between both parties based on such agreement. Single service agreement refers to
“RMB Loan Contract (short term),” “Foreign Currency Loan Contract” and
“Commercial Acceptance Bill Agreement” concluded by the debtor and the creditor
for a purpose of using the credit line approved by the creditor, as well as the
attachment applicable to relevant settlement and financing services under the
above “Agreement on Amount of Credit Line,” “Settlement and Financing Service
Application” signed by the debtor and the creditor, any other written agreement
reached by both parties concerning any single credit service and the receipt of
loan, application, other letters or vouchers for month withdrawal, etc. that the
debtor submitted to the creditor with the validity confirmed by the creditor.

 

The surety agrees that the creditor provides the credit line for the debtor in
accordance with the principal contract and allows the debtor to use such credit
line under the conditions as specified in the principal contract to receive RMB
short term loans, foreign currency short loans, issuance of banker’s acceptance
bill and settlement and financing services. The settlement and financing
services refer to issuance of letter of credit, import foreign exchange
collateral, shipment pickup guarantee, packing loan, export foreign exchange
collateral, discounting of acceptance bill under issued letter of credit,
issuance of letter of guarantee/stand-by letter of credit.

 

Article 2 Suretyship Range

 

The surety hereby irrevocably makes guarantee to the creditor that the debtor
will perform its obligations under the principal contract including repayment of
credit/financing principal, interest and relevant accounts.

 

The principal creditor’s right under the suretyship of the surety under this
contract is the whole credit/financing as specified in “Agreement on Amount of
Credit Line” Wu Zhong Yin Shou Zi No. 0561113 by the debtor and the creditor,
including any balance of credit/financing incurred from the date on which the
“Agreement on Amount of Credit Line” comes into effect to January 24, 2007 based
on the agreement and any single service agreement. The maximum amount of the
creditor’s right under suretyship is equivalent to RMB 40 million Yuan.

 

The suretyship range of this contract covers any principal of the creditor’s
right incurred based on the principal contract, the interest (including legally
allowed interest, contract interest, compound interest, penalty interest),
penalty for breach of contract, compensation, expense on realization of the
creditor’s right (including but not limited to legal cost, attorney fee, notary
fee and execution fee, etc.), any

 

Page 1 of 4



--------------------------------------------------------------------------------

loss of the creditor due to the breach of contract by the debtor and any other
expenses payable.

 

Article 3 Mode of Suretyship

 

Suretyship of joint and several liabilities is provided in this suretyship
contract.

 

If the debtor fails to make payment to the creditor on the normal payment day or
any payment day ahead of schedule under the principal contract, the creditor has
the right to require the surety to bear the liability for guarantee. The
creditor specially points out that the normal payment day mentioned in this
article refers to the payment day of interest specified in the principal
contract, the payment day of principal or interest specified in the repayment
plan, receipt of loan and application, etc., or the date on which the debtor
shall make any payment to the creditor as agreed in this contract. The payment
day ahead of schedule mentioned in this article refers to the date of payment
ahead of schedule proposed by the debtor and approved by the creditor and the
date of withdrawal of financing principal and interest before the scheduled
expiration and/or any other payment day as required by the creditor based on the
provisions of the contract.

 

In case the debtor fails to make payment in accordance with the principal
contract, the surety shall, after the creditor sends the notice of debt
collection, notice of performance of suretyship liability or any other similar
notice of document to it, perform the suretyship liability within the specific
term and with specific amount agreed in the notice. The notice shall be in
written form and be sent via registered mail, express delivery or special
delivery by the creditor. Upon sending the notice by the creditor, such notice
will be deemed to have been delivered to the surety. The surety shall sign in
and send the notice of receipt to the creditor within 3 days. If the surety
fails to sign in or make any reply, the surety will be deemed to have received
the document.

 

When the creditor requires the surety to perform the liability of suretyship
within the term of suretyship, the surety shall not refuse the requirement with
any reasons. Such reasons include but not limited to the following: the creditor
does not notify the surety of the breach of contract by the debtor; dispute
arises from relevant principal contract between the creditor and the debtor; the
creditor gives tolerance, extends a time limit, allows exemption for the debtor
under the principal contract, or the creditor gives up any rights under this
principal contract; the creditor does not demand for repayment from the debtor;
the creditor does not demand for repayment from any other sureties to the
principal contract; the creditor does not execute any mortgage rights, right of
pledge or other real rights for security in connection with the principal
contract; the creditor fails to execute any other rights or take any remedial
measures under the principal contract; the creditor and the debtor have
conducted modification of the principal contract unless otherwise specified in
this contract.

 

Article 4 Terms of Suretyship

 

The settlement term of creditor’s right under suretyship of this contract is
January 24, 2007 agreed in the second paragraph of Article 2 of this contract or
the other date on which the amount of creditor’s right can be determined
pursuant to the law (the one which is earlier will prevail).

 

The surety shall assume the suretyship of joint and several liabilities in
accordance with this contract from the date specified in the first paragraph of
this article.

 

The term of suretyship is two years from the date specified in the first
paragraph of this article.

 

Article 5 Relationship between the Suretyship Contract and the Principal
Contract

 

This suretyship contract provides independent suretyship. Any invalidation or
revocability of the principal contract for any reasons will not have any effects
on the validity of this suretyship contract, and this suretyship contract shall
still remain in force. The surety shall bear the suretyship liability for the
creditor. In case both parties to the principal contract cancel the principal
contract or make the principal contract expire ahead of schedule, the suretyship
contract will still remain in force, and the surety shall be liable for any
incurred debt and any loss to the creditor due to the debtor.

 

Both parties to the principal contract who agree to modify the contents of the
principal contract or update the letter of credit or letter of
guarantee/stand-by letter of credit issued in accordance with the principal
contract may not necessarily obtain the written permission of the surety. The
surety will still assume the suretyship liability for any incurred debt after
modification of the principal contract and update of the letter of credit or
letter of guarantee/stand-by letter of credit, except for any of the following
circumstances:

 

1. The term for use of the credit line specified in “Agreement on Amount of
Credit Line” Wu Zhong Yin Shou Zi No. 0561113 has been extended;

 

2. Direct increase in the amount of any single credit service specified in
“Agreement on Amount of Credit Line” Wu Zhong Yin Shou Zi No. 0561113, not
including adjustment in use of the single credit service.

 

Page 2 of 4



--------------------------------------------------------------------------------

The creditor has the right to agree the debtor to use the single credit service
in accordance with the principal contract or assign the rights and obligations
under the principal contract in part or in entirety to other branches of the
Bank of China or assign the creditor’s rights under the principal contract to a
third party without the written permission of the surety. The surety’s
liabilities will not be reduced or exempted for such actions.

 

Article 6 Statement and Promise

 

The surety makes the following statements and promises:

 

1. The surety has the qualification of surety pursuant to the laws of the
People’s Republic of China, and the surety has the ability to bear the
liabilities of suretyship;

 

2. The surety completely understands the contents of the principal contract and
will provide suretyship at its own will; the legal representative or authorized
representative that signs this contract on behalf of the surety must be legally
authorized; signing and execution of this contract will not breach any contract,
agreement or other legal documents that have binding force to the surety;

 

3. All the documents and data provided by the surety to the creditor are true,
correct, complete and valid;

 

4. The surety will accept the supervision and inspection from the creditor of
its own production, operation and financial status, and meanwhile provide
assistance and cooperation;

 

5. The surety does not conceal from the creditor any important debt that it has
undertaken before conclusion of the contract;

 

6. In case the surety reduces the registered capital, assigns a substantial
portion of its assets or stock rights, undertakes any important debt,
experiences dissolution, revocation, applies for bankruptcy (or by a 3rd party)
or any other event that may have impact on the financial status and performance
of the surety, the surety shall notify the creditor as soon as possible without
hesitation.

 

Article 7 Breach of Contract

 

Any of the following circumstances will constitute breach of this contract by
the surety:

 

1. The surety fails to perform its liability of suretyship as specified in
Article 3 of this contract;

 

2. The statements made under this contract are false or the surety breaks any
promises made under this contract;

 

3. The surety breaches any other provisions of this contract concerning the
rights and obligations of relevant party;

 

If the surety breaches this contract, the creditor has the right to take one or
more of the following measures:

 

1. Reduce or cancel the credit line that the creditor provides for the surety

 

2. Declare expiration of the loan contract, credit contract and any other
contracts between the surety and the creditor ahead of schedule;

 

3. Require the surety to pay compensations for any direct or indirect losses to
the creditor due to breach of the contract (including but not limited to the
loss in credit/financing principal, interest and expense under the principal
contract);

 

4. Offset the creditor’s rights with the funds of the surety in the accounts at
the Creditor’s organization and all other organizations of the Bank of China.

 

Article 8 Offset and Reservation of Rights

 

The surety shall pay the creditor’s rights within the range of suretyship in
full under this contract without any claims of offset, unless with the
permission of the creditor.

 

Any tolerance, extension of time limit or preference that the creditor provides
to the surety or postpone of the creditor’s rights under this contract should
not affect, harm or limit any rights of the creditor under this contract or any
other laws. Such actions should not indicate that Party B gives up any rights or
interests under this contract, and also it should not indicate exemption of any
obligations of the surety under this contract.

 

Page 3 of 4



--------------------------------------------------------------------------------

Article 9 Modification, Cancellation and Interpretation of the Contract

 

This contract is subject to modification, supplementation or cancellation with
the written permission of both parties. Any modification or supplementation of
this contract shall constitute an integral part of this contract.

 

The issues not provided in this contract shall be interpreted or treated in
accordance with relevant provisions of the principal contract under suretyship
of this contract.

 

If any provision in this contract becomes invalid, it shall not affect the
validity of any other provisions of this contract.

 

Article 10 Applicable Laws, Settlement of Dispute and Management

 

The Laws of the People’s Republic of China are applicable to this contract.

 

Any dispute arising from execution of this agreement or in connection with this
contract shall be settled by both parties through consultation. If no agreement
can be reached through consultation, both parties agree to submit it to the
People’s Court of the surety’s residence or the competent court specified in the
principal contract for settlement.

 

Article 11 Validation of the Contract

 

This suretyship contract shall come into force from the date of signature of the
legal representatives or authorized representatives of both parties or from the
date of affixation of the official seals. The date whichever is later shall
prevail.

 

This agreement has three originals, both parties and the creditor retains one
respectively. All the originals have the same legal force.

 

Article 12 Special Notes

 

The surety and the creditor have fully consulted with each other on all the
provisions of this contract.

 

The creditor has reminded the surety to pay special attention to the provisions
concerning the rights and obligations of both parties to have a comprehensive
and accurate understanding of these provisions. The creditor has provided
explanation of above provisions at the request of the surety.

 

Surety:

         

Creditor:

 

Bank of China Limited                      Branch

Legal representative or authorized representative:

     

Authorized representative:

/s/    PHILIP A. HARDING               /s/    LIU LI        

 

January 25, 2006

 

Site: The Bank of China Wuzhong Branch

 

Page 4 of 4